 In the Matterof BENDI% AVIATION, LIMrrmandINTERNATIONALUNION, UNITED AUTOMOBILE' I AIRCRAFTANDAaRIcuI TuRAL IMPLE-MENTWORKERS OFAMERICA, LocAL 24 (UAW-CIO)Case No. R-5782.-Decided August $1, 1943Messrs. Leonard Comegys, J. R. Haney,andA. F. Malmquist,ofNorth Hollywood, Calif., for the Company.Katz, Gallagher & Margolis, by Mr. Milton R. TyreandMr. JamesCarbray,of Los Angeles, Calif., for the UAW-CIO.Mr. Maurice G. Barwick,of North Burbank, Calif., for the BEI.Mr. Roy M. Brown,of Los Angeles, Calif., for the IAM.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by International Union, United Automo-bile,Aircraft and Agricultural ImplementWorkers of America,Local 24 (UAW-CIO), herein called the UAW-CIO, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Bendix Aviation, Limited, North Hollywood,California, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeGeorge H. O'Brien, Trial Examiner. Said hearing was held at LosAngeles, California, onJuly27,1943.The Company, the UAW-CIO,Bendix Employees, Inc., herein called the BEI, and International As-sociationofMachinists, herein called the IAM, appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing on theissues.The Trial Examiner's rulingsmade at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.52 N. L.R. B., No: 13.59 60DE'CISION'SOF NATIONAL LABORRELATIONS BOARDUpon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBendix Aviation, Limited, a California corporation, is a whollyowned subsidiary of Bendix Aviation Corporation. It has a plantlocated at 11600 Sherman Way, Ngrth Hollywood, California, whereitmanufactures and sells hydraulic and radio 'equipment for aircraft,'and a subcontracting division located ' at 6451 Lanker'sliim, North'Hollywood.Employees of both of these plants are involved in thisproceeding.During the fiscal year ending September 30, 1942, theCompany purchased raw materials aggregating more than $10,000 invalue, about 50 percent of which originated outside the State of Cali-fornia.During the same period the Company sold finished productsaggregating more than $10,000 in value.Substantially all of its prod-ucts ultimately go to the United States Government.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, Local 24, affiliated with the Congressof Industrial Organizations and International Association of Ma-chinists, unaffiliated, are labor organizations admitting to membershipemployees of the Company.Bendix Employees, Inc., is a labor or-ganization in process of being absorbed by the IAM.III.THE QUESTION CONCERNING REPRESENTATIONOn June 8, 1943, the UAW-CIO requested recognition as the ex-clusive bargaining representative for the Company's truck driversand the Company refused to accord such recognition.A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that the UAW-CIO represents all of the truckdrivers and motorcycle men employed by the Company in its twoNorth Hollywood plants.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.1The UAW-CIOsubmitted nine application-for-membership cards, all bearing apparentlygenuine original signatures,all of which are names of employees listed on the June 15,1943, pay roll which includes names of nine persons listed as truck drivers and motorcyclemen.Six were dated May 1943 and three were undated.The JAM as successor to theBEI represents a substantial number of employees in the plant.They have no membershipamong the truck drivers having solicited none;in accordance,with=the limited jurisdictionof the BEI. BENDIX AVIATION, -LIMITED61,IV. THE APPROPRIATE UNIT; THE DETERMINATION) OF REPRESENTATIVESThe UAW-CIO contends for a unit of truck drivers and motorcycledrivers excluding those above the grade of leadman employed at theCompany's two North Hollywood plants.The Company, the BEI,and the IAM contend for a unit of all hourly paid employees includingtruck drivers and motorcycle drivers.The BEI was certified as bargaining representative for the Com-pany's employees in 1941, as the result of a consent election which itwon.At that- time-it sought to represent the truck drivers in the pro-duction and maintenance unit. It excluded them at the suggestion of aBoard representative. In July 1942, prior to the BEI's second certifica-tion by the Board, 2 the question of truck drivers again arose and theywere excluded to effect a compromise between the parties to that pro-ceeding.Although the BEI's two contracts did not profess to covertruck drivers, the Company accorded them all of the benefits of thecontracts.During the period covered by' the contracts, however, theCompany from time to time did meet and negotiate with the truckdrivers as a separate group.The BEI contends that it was at alltimes desirous of bargaining for the truck` drivers but was precludedfrom doing so by the above-mentioned proceedings.The IAM, assuccessor to the BEI, takes the same position.Truck drivers and motorcycle drivers drive, load and unload theirvehicles.They are hourly paid employees.Their foreman is alsoforeman of the shipping department, employees of which are includedin the maintenance-production unit.Their work is for the most partoutside the plants.There are no leadmen among them.Since the truck drivers have not been included in the establishedunit but have for certain purposes bargained for themselves, and sincetheir work is sufficiently separable from that of the production-main-tenance employees, we believe that a separate unit of truck drivers andmotorcycle drivers may be appropriate.However, in view of thede factobargaining history of the truck dri^rers in the industrialunit and the similarity of their working conditions, hours, pay. andprivileges to those of other hourly paid employees of the Company,we believe an industrial unit including truck drivers may also be ap-propriate.The IAM's failure to show membership among the truckdrivers may be traced to the restricted jurisdiction of the BEI whichdeprived the truck drivers of a choice between the two appropriateunits, and we shall, therefore, accord it to a place on the ballot.We find that the truck drivers and motorcycle drivers of the Com-pany's two North Hollywood plants, excluding all supervisors hav-ing authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendYConsent election held August 28, 1942 ; run-off election held September 10, 1942.0 62DECCTSIONS OF NiATIONAL LABOR RELMI'IONS BOARDsuch action may, constitute an appropriate unit within the meaningof Section 9 (b) of the Act if they so desire.We shall direct anelection among them. If the truck drivers and motorcycle driversselect the UAW-CIO, they will thereby, have indicated their desireto constitute a separate unit.If they select the IAM, they will haveindicated their desire to be included in. the general maintenance andproduction group.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the fore-going employees who were employed during the pay-roll period im-mediately preceding the date of the' Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Sectio$ 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, it isherebyDruxTrm that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bendix Aviation,Limited, North Hollywood, California, an election by' secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among truck drivers and motorcycle drivers of the Company's twoNorth Hollywood plants who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding supervisory employeeswith authority to hire, promote, discharge, discipline or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, and those employees who have since quit or been dischargedfor cause, to determine whether they desire to be represented by In-ternationalUnion, United Automobile, Aircraft and AgriculturalImplement Workers of America, Local 24, affiliated with the Congressof Industrial Organizations, or by International Association of Ma-chinists, for purposes of collective bargaining, or by neither.CHAIRMAN MiLLis took no part in the consideration of the aboveDecision and Direction of Election.0